Title: From George Washington to Thomas Johnson, 4 May 1778
From: Washington, George
To: Johnson, Thomas


                    
                        Sir
                        Head Quarters Valley Forge 4th May 1778
                    
                    Congress having by a Resolve of the 26th of February last annexed the German Battalion to the State of Maryland, and no means having  been yet taken to compleat it: I have thought proper to dispatch Capt. Hubley to receive information from you, in what manner the Officers shall proceed to recruit. Upon his return, I will send off a proper number of Officers, either to receive directions from you, or to proceed immediately to such parts of the State as you shall appoint. In the latter case, you will be pleased to furnish me with the necessary instructions, and inform me to whom the Officers are to apply for money to pay the State Bounty &ca. I have the honor to be with great Respect Sir Your most obt Servt
                    
                        Go: Washington
                    
                